DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
In light of the amendments to the claims filed on April 28, 2022, the objections to the claims set forth in the non-final office action mailed on January 31, 2022 are withdrawn. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Rainer
(US 2010/0225160 A1) in view of Geraschchenko (WO 2009134168 A1, previously provided by
applicant) and further in view of Duarte (NPL 1).
In regards to claim 1: Rainer teaches a snow groomer track cross-link (Figure 4 reference 9) comprising: 
a section bar (11) which: 
extends in a first direction, 
is delimited by an outer surface (Figure 2 reference 12), 
comprises a fixing portion (Figure 2 reference 13) configured to be fixed to a belt (Figure 1 reference 4, Paragraph 0019 lines 5-6) of a track of a snow groomer (Paragraph
0002),
has an elongated shape when fixed to the belt of the track of the snow groomer
(See Figure 3), and
defines an inner cavity (Figure 2 reference 14) which extends through the section bar in the first direction (Paragraph 0019 lines 6-8), and is laterally open in the first
direction (Paragraph 0019 lines 6-8).
Rainer fails to teach wherein the inner cavity is at least partially filled with a
metal foam filling material.
However, Geraschchenko teaches filling a cavity of a track link with a low-
density material to improve the shock absorbing properties, reduce the weight of the
vehicle, and increase the puncture and damage resistance of the track (Abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to fill the cavity of Rainer with a low
density foam filling material as in Geraschchenko to improve the shock absorbing
properties, reduce the weight of the vehicle, and increase the puncture and damage
resistance of the track.
The combination fails to teach wherein the low density material is a metal foam
filling material. However, Duarte teaches aluminum metal foams for their light weight,
energy absorption, and dampening properties, in particular for the transportation industry
(Page 1 lines 2-5) as well as their low density and competitive pricing (Page 2 lines 1-2).
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to use a metal foam as in Duarte for the low
density filling material of the combination of Rainer and Geraschchenko for its light
weight, energy absorption, dampening properties, low density, and competitive pricing.
In regards to claim 2: The snow groomer track cross link of claim 1 is taught by
the combination of Rainer in view of Geraschchenko and further in view of Duarte. The
combination further teaches wherein the inner cavity is completely filled with the metal
foam filling material (Page 1 abstract lines 16-17 of Geraschchenko).
In regards to claim 3: The snow groomer track cross link of claim 1 is taught by
the combination of Rainer in view of Geraschchenko and further in view of Duarte. The
combination further teaches wherein the metal foam filling material includes an
aluminum foam (Duarte page 1 lines 2-5, page 2 lines 1-2).
In regards to claim 4: The snow groomer track cross link of claim 1 is taught by
the combination of Rainer in view of Geraschchenko and further in view of Duarte. The
combination further teaches wherein the fixing portion is configured to be fixed to the
belt by a fixing device (Figure 4 reference 19 of Rainer) comprising a fastener (Figure 2
references 24 and 25 of Rainer) fitted in the inner cavity (See Figure 2 of Rainer),
wherein the metal foam filling material (of Geraschchenko and Duarte) locks the fastener
inside the inner cavity in at least one of the first direction and a second direction which is
transverse to the fixing portion. Examiner notes that in Geraschchenko the filling material
fills the cavity which would lock the fixing device into the inner cavity in multiple
directions.
In regards to claim 5: The snow groomer track cross link of claim 4 is taught by
the combination of Rainer in view of Geraschchenko and further in view of Duarte. The
combination further teaches wherein the fixing device comprises:
an outer plate (Figure 2 reference 23 of Rainer) on an opposite side of the section
bar relative to the belt;
at least one fastening screw (Figure 2 reference 24 of Rainer) which extends
through the section bar, the belt, and the outer plate (See Figure 2 of Rainer); and
for each fastening screw, a fastening nut (Figure 2 nut shown below plate 23 not
labeled in Rainer) screwed onto that fastening screw.
In regards to claim 6: The snow groomer track cross link of claim 4 is taught by
the combination of Rainer in view of Geraschchenko and further in view of Duarte. The
combination further teaches wherein the metal foam filling material at least partially fills
the inner cavity to block the fastener to the inner cavity and to increase a stiffness of the
snow groomer track cross link (Examiner notes that in Geraschchenko the filling material
fills the cavity which would lock the fixing device into the inner cavity in multiple
directions), wherein the fastener is a fastening screw (Figure 2 references 24 and 25) at
least partially fixed in the inner cavity.
In regards to claim 7: The snow groomer track cross link of claim 4 is taught by
the combination of Rainer in view of Geraschchenko and further in view of Duarte. The
combination further teaches wherein the metal foam filling material completely fills the
inner cavity to block the fastener to the inner cavity and to increase a stiffness of the
snow groomer track cross link (Examiner notes that in Geraschchenko the filling material
fills the cavity which would lock the fixing device into the inner cavity in multiple
directions), wherein the fastener is a fastening screw (Figure 2 references 24 and 25) at
least partially fixed in the inner cavity.
In regards to claim 8: Rainer teaches a snow groomer track (3) comprising:
a cross-link (9) including a section bar (11) which has an elongated shape, extends in a first direction, is delimited by an outer surface (12), comprises a fixing portion (13),
and defines an inner cavity (14) which extends through the section bar in the first
direction and is laterally open in the first direction (Paragraph 0019 lines 6-8);
at least a belt (4) coupled to the cross-link (Paragraph 0022).
Rainer fails to teach wherein the inner cavity is at least partially filled with a
metal foam filling material.
However, Geraschchenko teaches filling a cavity of a track link with a low-
density material to improve the shock absorbing properties, reduce the weight of the
vehicle, and increase the puncture and damage resistance of the track (Abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to fill the cavity of Rainer with a low
density foam filling material as in Geraschchenko to improve the shock absorbing
properties, reduce the weight of the vehicle, and increase the puncture and damage
resistance of the track.
The combination fails to teach wherein the low density material is a metal foam
filling material. However, Duarte teaches aluminum metal foams for their light weight,
energy absorption, and dampening properties, in particular for the transportation industry
(Page 1 lines 2-5) as well as their low density and competitive pricing (Page 2 lines 1-2).
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to use a metal foam as in Duarte for the low
density filling material of the combination of Rainer and Geraschchenko for its light
weight, energy absorption, dampening properties, low density, and competitive pricing.
In regards to claim 9: The snow groomer track of claim 8 is taught by the
combination of Rainer in view of Geraschchenko and further in view of Duarte. The
combination further teaches a plurality of parallel belts (4, Paragraph 0017 of Rainer) and
a plurality of cross-links (9 of Rainer) fixed to the belts, each cross-link including a
section bar (11 of Rainer) which has an elongated shape, extends in a first direction, is
delimited by an outer surface (12 of Rainer), comprises a fixing portion (13 of Rainer),
and defines an inner cavity (14 of Rainer) which extends through the section bar in the
first direction and is laterally open in the first direction (Paragraphs 0018 and 0019 of
Rainer), wherein the inner cavity is at least partially filled with the metal foam material
(See rejection of Claim 8 regarding the metal foam material of Duarte filling the cavity of
Rainer as in Geraschchenko).
In regards to claim 11: Rainer teaches a method of producing a cross-link (9) for a
track (3) of a snow groomer (1), the method comprising:
providing a section bar (11), and
forming a plurality of holes (22) at a plurality of fixing points of the section bar;
at each of the plurality of holes, inserting a fastener (19) in an inner cavity (14) of
the section bar.
Rainer fails to teach injecting a metal foam filling material in the inner cavity to
block the fasteners.
However, Geraschchenko teaches filling a cavity of a track link with a low-
density material to improve the shock absorbing properties, reduce the weight of the
vehicle, and increase the puncture and damage resistance of the track (Abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to fill the cavity of Rainer with a low
density foam filling material as in Geraschchenko to improve the shock absorbing
properties, reduce the weight of the vehicle, and increase the puncture and damage
resistance of the track.
The combination fails to teach wherein the low density material is a metal foam
filling material. However, Duarte teaches aluminum metal foams for their light weight,
energy absorption, and dampening properties, in particular for the transportation industry
 (Page 1 lines 2-5) as well as their low density and competitive pricing (Page 2 lines 1-2).
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to use a metal foam as in Duarte for the low
density filling material of the combination of Rainer and Geraschchenko for its light
weight, energy absorption, dampening properties, low density, and competitive pricing.
Examiner notes that in Geraschchenko the filling material fills the cavity which would
lock the fasteners into the inner cavity in multiple directions.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Rainer (US
2010/0225160 A1) in view of Geraschchenko (WO 2009134168 A1, previously provided by
applicant) and further in view of Duarte (NPL 1) and Johnson (US 2016/0257358 A1). Rainer
teaches a snow groomer (1) comprising:
a support frame;
a cabin (2) fitted on the support frame; and
a track (3) comprising a plurality of parallel belts (4) and a plurality of cross-links (9)
fixed to the belts, each cross-link including a section bar (11) which has an elongated shape,
extends in a first direction, is delimited by an outer surface (12), comprises a fixing portion (13)
configured to be fixed to at least one of the plurality of belts (Paragraph 0021), and defines an
inner cavity (14) which extends through the section bar in the first direction and is laterally open
in the first direction (Paragraph 0019).
Rainer fails to teach wherein the inner cavity is at least partially filled with a metal foam
filling material and two tracks fitted on opposite sides of the support frame.
However, Geraschchenko teaches filling a cavity of a track link with a low-density
material to improve the shock absorbing properties, reduce the weight of the vehicle, and
increase the puncture and damage resistance of the track (Abstract). Therefore, it would have
been obvious to one of ordinary skill in the art before the effective filing date of the claimed
invention to fill the cavity of Rainer with a low density foam filling material as in
Geraschchenko to improve the shock absorbing properties, reduce the weight of the vehicle, and
increase the puncture and damage resistance of the track.
The combination fails to teach wherein the low density material is a metal foam filling
material. However, Duarte teaches aluminum metal foams for their light weight, energy
absorption, and dampening properties, in particular for the transportation industry (Page 1 lines
2-5) as well as their low density and competitive pricing (Page 2 lines 1-2). Therefore, it would
have been obvious to one of ordinary skill in the art before the effective filing date of the claimed
invention to use a metal foam as in Duarte for the low density filling material of the combination
of Rainer and Geraschchenko for its light weight, energy absorption, dampening properties, low
density, and competitive pricing.
The combination fails to teach two tracks fitted on opposite sides of the support frame.
However, Johnson teaches two tracks fitted on opposite sides of a support frame (Figure 2
references 201) which extends the width of the vehicle and increases its floatation on challenging
terrains thereby increasing usability of the vehicle on difficult terrains (Paragraph 0021).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to modify the track system of the combination of Rainer in
view of Geraschchenko and Duarte to consist of two tracks, one on either side of the vehicle, as
in Johnson to extend the width of the vehicle to increase its flotation on challenging terrain and
thereby increase usability of the vehicle on difficult terrains.
Response to Arguments
Applicant's arguments filed April 28, 2022 have been fully considered but they are not persuasive. 
Applicant argues: 
“that while Rainer includes a grouser for a crawler vehicle track, Rainer uses plugs 26 to "prevent the inner cavity 14 from filling with snow and/or ice on the ski runs, and so prevent increasing the weight of grouser 9". Since the plugs of Rainer operate to keep the inner cavity 14 closed (and empty relative to snow and ice), modifying Rainer to add the low-density material of Geraschchenko and the metal foam filling material of Duarte would render such plugs moot. In other words, if the suggested modification of Rainer with Geraschchenko and with Duarte eliminates the need for the plugs of Rainer, such a modification destroys the principal operation of Rainer and is thus improper according to MPEP § 2143.01 and should be withdrawn.”
Examiner disagrees. The combination of Rainer in view of Geraschchenko and Duarte does not necessarily render the plugs of Rainer moot. The motivation for the combination is given above and taught by Geraschchenko: “to improve the shock absorbing properties, reduce the weight of the vehicle, and increase the puncture and damage resistance of the track.” Examiner notes, that even with the plugs of Rainer, the filling material of Gerschchenko and Duarte provides additional benefits to the grouser such as shock absorbing properties and increasing the puncture and damage resistance of the track. These functions are not fulfilled by the plugs. Therefore, the combination of the plugs and the filling material does not render one or the other moot nor does it destroy the principle operation of Rainer. 

Applicant further argues: 
“Moreover, if the suggested modification of Rainer includes adding the low-density material of Geraschchenko and the metal foam filling material of Duarte to the inner cavity 14 of Rainer closed off by plugs 26, then such a modification results in increasing the weight of the grousers and impairing operation of the tracks. That is, contrary to the Office's justification for modifying Rainer with Geraschchenko to "reduce the weight of the vehicle" and the Office's justification for modifying the combination of Rainer and Geraschchenko with Duarte "for its light weight...properties", such modifications actually add weight to the grouser of Rainer which employs the plugs 26. Accordingly, such a modification renders Rainer inoperable for its intended purpose of using the plugs "to prevent increasing the weight of grouser 9" and is thus improper according to MPEP §2143.01 and should be withdrawn.”
Examiner disagrees. While adding the metal foam material of Geraschchenko and Duarte to the grouser of Rainer would admittedly increase the weight of Rainer to a degree, the benefit of using a lightweight material in order to minimize the vehicle weight while realizing additional functions such as shock absorption and puncture resistance still stands. Examiner notes that the filling material of Geraschchenko and Duarte would still be lighter than the cavity filling with water or snow in the instance of a malfunction of the plug of Rainer. Additionally, the metal foam material increases the shock absorbing properties and damage and puncture resistance of the grouser as discussed above. The metal foam would be still be a more lightweight solution for increasing the shock absorbing properties and damage and puncture resistance of the grouser than various other materials. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
 Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL R HYMEL whose telephone number is (571)272-0389. The examiner can normally be reached Generally M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.R.H./Examiner, Art Unit 3611                                                                                                                                                                                                        

/JACOB D KNUTSON/Primary Examiner, Art Unit 3611